
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3618
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 18, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for implementation of the
		  International Convention on the Control of Harmful Anti-Fouling Systems on
		  Ships, 2001, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Hull Act of
			 2009.
		IGeneral
			 Provisions
			101.DefinitionsIn this Act:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Antifouling
			 systemThe term antifouling system means a
			 coating, paint, surface treatment, surface, or device that is used or intended
			 to be used on a vessel to control or prevent attachment of unwanted
			 organisms.
				(3)ConventionThe
			 term Convention means the International Convention on the
			 Control of Harmful Anti-Fouling Systems on Ships, 2001, including its annexes,
			 and including any amendments to the Convention or annexes which have entered
			 into force for the United States.
				(4)FPSOThe
			 term FPSO means a floating production, storage, or offloading
			 unit.
				(5)FSUThe
			 term FSU means a floating storage unit.
				(6)Gross
			 tonnageThe term gross tonnage as defined in
			 chapter 143 of title 46,
			 United States Code, means the gross tonnage calculated in accordance with the
			 tonnage measurement regulations contained in annex 1 to the International
			 Convention on Tonnage Measurement of Ships, 1969.
				(7)International
			 voyageThe term international voyage means a
			 voyage by a vessel entitled to fly the flag of one country to or from a port,
			 shipyard, offshore terminal, or other place under the jurisdiction of another
			 country.
				(8)OrganotinThe
			 term organotin means any compound or additive of tin bound to an
			 organic ligand, that is used or intended to be used as biocide in an
			 antifouling system.
				(9)PersonThe
			 term person means—
					(A)any individual,
			 partnership, association, corporation, or organized group of persons whether
			 incorporated or not;
					(B)any department,
			 agency, or instrumentality of the United States, except as provided in section
			 3(b)(2); or
					(C)any other
			 government entity.
					(10)SecretaryThe
			 term Secretary means the Secretary of the department in which
			 the Coast Guard is operating.
				(11)Sell or
			 distributeThe term sell or distribute means to
			 distribute, sell, offer for sale, hold for distribution, hold for sale, hold
			 for shipment, ship, deliver for shipment, release for shipment, import, export,
			 hold for import, hold for export, or receive and (having so received) deliver
			 or offer to deliver.
				(12)VesselThe
			 term vessel has the meaning given that term in
			 section
			 3 of title 1, United States Code, including hydrofoil boats,
			 air cushion watercraft, submersibles, floating craft, fixed or floating
			 platforms, floating storage units, and floating production, storage, and
			 offloading units.
				(13)Territorial
			 seaThe term territorial sea means the territorial
			 sea as described in Presidential Proclamation No. 5928 on December 27,
			 1988.
				(14)United
			 StatesThe term United States means the several
			 States of the United States, the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of the Northern Marianas,
			 and any other territory or possession over which the United States has
			 jurisdiction.
				(15)UseThe
			 term use includes application, reapplication, installation, or
			 any other employment of an antifouling system.
				102.Covered
			 vessels
				(a)Included
			 vesselExcept as provided in subsection (b), after the Convention
			 enters into force for the United States, the following vessels are subject to
			 the requirements of this Act:
					(1)A
			 vessel documented under
			 chapter 121 of title 46,
			 United States Code, or one operated under the authority of the United States,
			 wherever located.
					(2)Any vessel
			 permitted by a Federal agency to operate on the Outer Continental Shelf.
					(3)Any other vessel
			 when—
						(A)in the internal
			 waters of the United States;
						(B)in any port,
			 shipyard, offshore terminal, or other place in the United States;
						(C)lightering in the
			 territorial sea; or
						(D)to the extent
			 consistent with international law, anchoring in the territorial sea of the
			 United States.
						(b)Excluded
			 vessels
					(1)In
			 generalThe following vessels
			 are not subject to the requirements of this Act:
						(A)Any warship, naval
			 auxiliary, or other vessel owned or operated by a foreign state, and used, for
			 the time being, only on government noncommercial service.
						(B)Except as provided
			 in paragraph (2), any warship, naval auxiliary, or other vessel owned or
			 operated by the United States and used for the time being only on government
			 noncommercial service.
						(2)Application to
			 United States government vessels
						(A)In
			 generalThe Administrator may
			 apply any requirement of this Act to one or more classes of vessels described
			 in paragraph (1)(B), if the head of the Federal department or agency under
			 which those vessels operate concurs in that application.
						(B)Limitation for
			 combat-related vesselParagraph (1) shall not apply to
			 combat-related vessels.
						104.Administration
			 and enforcement
				(a)In
			 generalUnless otherwise specified in this Act, with respect to a
			 vessel, the Secretary shall administer and enforce the Convention and this
			 Act.
				(b)AdministratorExcept
			 with respect to section 301 (b) and (c), the Administrator shall administer and
			 enforce title III of this Act.
				(c)RegulationsThe
			 Administrator and the Secretary may each prescribe and enforce regulations as
			 may be necessary to carry out their respective responsibilities under this
			 Act.
				105.Compliance with
			 international lawAny action
			 taken under this Act shall be taken in accordance with treaties to which the
			 United States is a party and other international obligations of the United
			 States.
			106.Utilization of
			 personnel, facilities or equipment of other Federal departments and
			 agenciesThe Secretary and the
			 Administrator may utilize by agreement, with or without reimbursement,
			 personnel, facilities, or equipment of other Federal departments and agencies
			 in administering the Convention, this Act, or any regulations prescribed under
			 this Act.
			IIImplementation of
			 the Convention
			201.Certificates
				(a)Certificate
			 requiredOn entry into force of the Convention for the United
			 States, any vessel of at least 400 gross tons that engages in one or more
			 international voyages (except fixed or floating platforms, FSUs, and FPSOs)
			 shall carry an International Antifouling System Certificate.
				(b)Issuance of
			 certificateOn entry into force of the Convention, on a finding
			 that a successful survey required by the Convention has been completed, a
			 vessel of at least 400 gross tons that engages in at least one international
			 voyage (except fixed or floating platforms, FSUs, and FPSOs) shall be issued an
			 International Antifouling System Certificate. The Secretary may issue the
			 Certificate required by this section. The Secretary may delegate this authority
			 to an organization that the Secretary determines is qualified to undertake that
			 responsibility.
				(c)Maintenance of
			 certificateThe Certificate required by this section shall be
			 maintained as required by the Secretary.
				(d)Certificates
			 issued by other party countriesA Certificate issued by any
			 country that is a party to the Convention has the same validity as a
			 Certificate issued by the Secretary under this section.
				(e)Vessels of
			 nonparty countriesNotwithstanding subsection (a), a vessel of at
			 least 400 gross tons, having the nationality of or entitled to fly the flag of
			 a country that is not a party to the Convention, may demonstrate compliance
			 with this Act through other appropriate documentation considered acceptable by
			 the Secretary.
				202.Declaration
				(a)RequirementsOn
			 entry into force of the Convention for the United States, a vessel of at least
			 24 meters in length, but less than 400 gross tons engaged on an international
			 voyage (except fixed or floating platforms, FSUs, and FPSOs) must carry a
			 declaration described in subsection (b) that is signed by the owner or owner’s
			 authorized agent. That declaration shall be accompanied by appropriate
			 documentation, such as a paint receipt or a contractor invoice, or contain an
			 appropriate endorsement.
				(b)Content of
			 declarationThe declaration must contain a clear statement that
			 the antifouling system on the vessel complies with the Convention. The
			 Secretary may prescribe the form and other requirements of the
			 declaration.
				203.Other
			 compliance documentationIn
			 addition to the requirements under sections 201 and 202, the Secretary may
			 require vessels to hold other documentation considered necessary to verify
			 compliance with this Act.
			204.Process for
			 considering additional controls
				(a)Actions by
			 AdministratorThe Administrator may—
					(1)participate in the
			 technical group described in Article 7 of the Convention, and in any other body
			 convened pursuant to the Convention for the consideration of new or additional
			 controls on antifouling systems;
					(2)evaluate any risks
			 of adverse effects on nontarget organisms or human health presented by a given
			 antifouling system such that the amendment of annex 1 of the Convention may be
			 warranted;
					(3)undertake an
			 assessment of relevant environmental, technical, and economic considerations
			 necessary to evaluate any proposals for new or additional controls of
			 antifouling systems under the Convention, including benefits in the United
			 States and elsewhere associated with the production and use in the United
			 States and elsewhere, of the subject antifouling system; and
					(4)develop
			 recommendations based on that assessment.
					(b)Referrals to
			 technical group
					(1)Convening of
			 Shipping Coordinating CommitteeOn referral of any antifouling system to
			 the technical group described in article 7 of the Convention for consideration
			 of new or additional controls, the Secretary of State shall convene a public
			 meeting of the Shipping Coordinating Committee for the purpose of receiving
			 information and comments regarding controls on such antifouling system. The
			 Secretary of State shall publish advance notice of such meeting in the Federal
			 Register and on the State Department’s Web site. The Administrator shall
			 assemble and maintain a public docket containing notices pertaining to that
			 meeting, any comments responding to those notices, the minutes of that meeting,
			 and materials presented at that meeting.
					(2)Report by
			 technical groupThe Administrator shall promptly make any report
			 by the technical group described in the Convention available to the public
			 through the docket established pursuant to subsection (b) and announce the
			 availability of that report in the Federal Register. The Administrator shall
			 provide an opportunity for public comment on the report for a period of not
			 less than 30 days from the time the availability of the report is announced in
			 the Federal Register.
					(3)Consideration of
			 commentsTo the extent practicable, the Administrator shall take
			 any comments into consideration in developing recommendations under subsection
			 (a).
					205.Scientific and
			 technical research and monitoring; communication and informationThe Secretary, the Administrator, and the
			 Administrator of the National Oceanic and Atmospheric Administration may each
			 undertake scientific and technical research and monitoring pursuant to article
			 8 of the Convention and to promote the availability of relevant information
			 concerning—
				(1)scientific and
			 technical activities undertaken in accordance with the Convention;
				(2)marine scientific
			 and technological programs and their objectives; and
				(3)the effects
			 observed from any monitoring and assessment programs relating to antifouling
			 systems.
				206.Communication
			 and exchange of information
				(a)In
			 generalExcept as provided in
			 subsection (b), with respect to those antifouling systems regulated by the
			 Administrator, the Administrator shall provide to any party to the Convention
			 that requests it, relevant information on which the decision to regulate was
			 based, including information provided for in annex 3 to the Convention, or
			 other information suitable for making an appropriate evaluation of the
			 antifouling system.
				(b)LimitationThis
			 section shall not be construed to authorize the provision of information the
			 disclosure of which is otherwise prohibited by law.
				IIIProhibitions and
			 Enforcement Authority
			301.Prohibitions
				(a)In
			 generalNotwithstanding any other provision of law, it is
			 unlawful for any person—
					(1)to act in violation of this Act, or any
			 regulation prescribed under this Act;
					(2)to sell or
			 distribute in domestic or international commerce organotin or an antifouling
			 system containing organotin;
					(3)to manufacture,
			 process, or use organotin to formulate an antifouling system;
					(4)to apply an
			 antifouling system containing organotin on any vessel to which this Act
			 applies; or
					(5)after the Convention enters into force for
			 the United States, to apply or otherwise use in a manner inconsistent with the
			 Convention, an antifouling system on any vessel that is subject to this
			 Act.
					(b)Vessel
			 hullsExcept as provided in subsection (c), no vessel shall bear
			 on its hull or outer surface any antifouling system containing organotin,
			 regardless of when such system was applied, unless that vessel bears an
			 overcoating which forms a barrier to organotin leaching from the underlying
			 antifouling system.
				(c)Limitations
					(1)Excepted
			 vesselSubsection (b) does
			 not apply to fixed or floating platforms, FSUs, or FPSOs that were constructed
			 prior to January 1, 2003, and that have not been in dry dock on or after that
			 date.
					(2)Sale,
			 manufacture, etcThis section does not apply to—
						(A)the sale,
			 distribution, or use pursuant to any agreement between the Administrator and
			 any person that results in an earlier prohibition or cancellation date than
			 specified in this Act; or
						(B)the manufacture,
			 processing, formulation, sale, distribution, or use of organotin or antifouling
			 systems containing organotin used or intended for use only for sonar domes or
			 in conductivity sensors in oceanographic instruments.
						302.Investigations
			 and inspections by Secretary
				(a)In
			 generalThe Secretary may conduct investigations and inspections
			 regarding a vessel’s compliance with this Act or the Convention.
				(b)Violations;
			 subpoenasIn any investigation under this section, the Secretary
			 may issue subpoenas to require the attendance of witnesses and the production
			 of documents and other evidence. In case of refusal to obey a subpoena issued
			 to any person, the Secretary may request the Attorney General to invoke the aid
			 of the appropriate district court of the United States to compel
			 compliance.
				(c)Further
			 actionOn completion of an investigation, the Secretary may take
			 whatever further action the Secretary considers appropriate under the
			 Convention or this Act.
				(d)CooperationThe Secretary may cooperate with other
			 parties to the Convention in the detection of violations and in enforcement of
			 the Convention. Nothing in this section affects or alters requirements under
			 any other laws.
				303.EPA
			 enforcement
				(a)Inspections,
			 subpoenas
					(1)In
			 generalFor purposes of enforcing this Act or any regulation
			 prescribed under this Act, officers or employees of the Environmental
			 Protection Agency or of any State designated by the Administrator may enter at
			 reasonable times any location where there is being held or may be held
			 organotin or any other substance or antifouling system regulated under the
			 Convention, for the purpose of inspecting and obtaining samples of any
			 containers or labeling for organotin or other substance or system regulated
			 under the Convention.
					(2)SubpoenasIn
			 any investigation under this section the Administrator may issue subpoenas to
			 require the attendance of any witness and the production of documents and other
			 evidence. In case of refusal to obey such a subpoena, the Administrator may
			 request the Attorney General to compel compliance.
					(b)Stop
			 manufacture, sale, use, or removal ordersConsistent with section
			 104, whenever any organotin or other substance or system regulated under the
			 Convention is found by the Administrator and there is reason to believe that a
			 manufacturer, seller, distributor, or user has violated or is in violation of
			 any provision of this Act, or that such organotin or other substance or system
			 regulated under the Convention has been or is intended to be manufactured,
			 distributed, sold, or used in violation of this Act, the Administrator may
			 issue a stop manufacture, sale, use, or removal order to any person that owns,
			 controls, or has custody of such organotin or other substance or system
			 regulated under the Convention. After receipt of that order the person may not
			 manufacture, sell, distribute, use, or remove the organotin or other substance
			 or system regulated under the Convention described in the order except in
			 accordance with the order.
				304.Additional
			 authority of the AdministratorThe Administrator, in consultation with the
			 Secretary, may establish, as necessary, terms and conditions regarding the
			 removal and disposal of antifouling systems prohibited or restricted under this
			 Act.
			IVAction on
			 Violation, Penalties, and Referrals
			401.Criminal
			 enforcementAny person who
			 knowingly violates paragraph (2), (3), (4), or (5) of section 301(a) or section
			 301(b) shall be fined under title 18, United States Code, or imprisoned not
			 more than 6 years, or both.
			402.Civil
			 enforcement
				(a)Civil
			 penalty
					(1)In
			 generalAny person who is
			 found by the Secretary or the Administrator, as appropriate, after notice and
			 an opportunity for a hearing, to have—
						(A)violated the
			 Convention, this Act, or any regulation prescribed under this Act is liable to
			 the United States Government for a civil penalty of not more than $37,500 for
			 each violation; or
						(B)made a false,
			 fictitious, or fraudulent statement or representation in any matter in which a
			 statement or representation is required to be made to the Secretary under the
			 Convention, this Act, or any regulations prescribed under this Act, is liable
			 to the United States for a civil penalty of not more than $50,000 for each such
			 statement or representation.
						(2)Relationship to
			 other lawThis subsection shall not limit or affect the authority
			 of the Government under
			 section
			 1001 of title 18, United States Code.
					(b)Assessment of
			 penaltyThe amount of the civil penalty shall be assessed by the
			 Secretary or Administrator, as appropriate, by written notice.
				(c)Limitation for
			 recreational vesselA civil penalty imposed under subsection (a)
			 against the owner or operator of a recreational vessel, as that term is defined
			 in section
			 2101 of title 46, United States Code, for a violation of the
			 Convention, this Act, or any regulation prescribed under this Act involving
			 that recreational vessel, may not exceed $5,000 for each violation.
				(d)Determination of
			 penaltyFor purposes of penalties under this section, each day of
			 a continuing violation constitutes a separate violation. In determining the
			 amount of the penalty, the Secretary or Administrator shall take into account
			 the nature, circumstances, extent, and gravity of the prohibited acts committed
			 and, with respect to the violator, the degree of culpability, any history of
			 prior offenses, the economic impact of the penalty on the violator, the
			 economic benefit to the violator and other matters as justice may
			 require.
				(e)RewardAn
			 amount equal to not more than one-half of any civil penalty assessed by the
			 Secretary or Administrator under this section may, subject to the availability
			 of appropriations, be paid by the Secretary or Administrator, respectively, to
			 any person who provided information that led to the assessment or imposition of
			 the penalty.
				(f)Referral to
			 attorney generalIf any
			 person fails to pay a civil penalty assessed under this section after it has
			 become final, or comply with an order issued under this Act, the Secretary or
			 Administrator, as appropriate, may refer the matter to the Attorney General of
			 the United States for collection in any appropriate district court of the
			 United States.
				(g)Compromise,
			 modification, or remissionBefore referring any civil penalty
			 that is subject to assessment or has been assessed under this section to the
			 Attorney General, the Secretary, or Administrator, as appropriate, may
			 compromise, modify, or remit, with or without conditions, the civil
			 penalty.
				(h)Nonpayment
			 penaltyAny person who fails
			 to pay on a timely basis a civil penalty assessed under this section shall also
			 be liable to the United States for interest on the penalty at an annual rate
			 equal to 11 percent compounded quarterly, attorney fees and costs for
			 collection proceedings, and a quarterly nonpayment penalty for each quarter
			 during which such failure to pay persists. That nonpayment penalty shall be in
			 an amount equal to 20 percent of the aggregate amount of that person’s
			 penalties and nonpayment penalties that are unpaid as of the beginning of that
			 quarter.
				403.Liability in
			 remA vessel operated in
			 violation of the Convention, this Act, or any regulation prescribed under this
			 Act, is liable in rem for any fine imposed under section 18, United States
			 Code, or civil penalty assessed pursuant to section 402, and may be proceeded
			 against in the United States district court of any district in which the vessel
			 may be found.
			404.Vessel
			 clearance or permits; refusal or revocation; bond or other suretyIf any vessel that is subject to the
			 Convention or this Act, or its owner, operator, or person in charge, is liable
			 for a fine or civil penalty under section 402 or 403, or if reasonable cause
			 exists to believe that the vessel, its owner, operator, or person in charge may
			 be subject to a fine or civil penalty under section 402 or 403, the Secretary
			 may refuse or revoke the clearance required by
			 section
			 60105 of title 46, United States Code. Clearance may be granted
			 upon the filing of a bond or other surety satisfaction to the Secretary.
			405.Warnings,
			 detentions, dismissals, exclusion
				(a)In
			 generalIf a vessel is detected to be in violation of the
			 Convention, this Act, or any regulation prescribed under this Act, the
			 Secretary may warn, detain, dismiss, or exclude the vessel from any port or
			 offshore terminal under the jurisdiction of the United States.
				(b)NotificationsIf
			 action is taken under subsection (a), the Secretary, in consultation with the
			 Secretary of State, shall make the notifications required by the
			 Convention.
				406.Referrals for
			 appropriate action by foreign countryNotwithstanding sections 401, 402, 403, and
			 405, if a violation of the Convention is committed by a vessel registered in or
			 of the nationality of a country that is a party to the Convention, or by a
			 vessel operated under the authority of a country that is a party to the
			 Convention, the Secretary, acting in coordination with the Secretary of State,
			 may refer the matter to the government of the country of the vessel’s registry
			 or nationality, or under whose authority the vessel is operating, for
			 appropriate action, rather than taking the actions otherwise required or
			 authorized by this title.
			407.Remedies not
			 affected
				(a)In
			 generalNothing in this Act limits, denies, amends, modifies, or
			 repeals any other remedy available to the United States.
				(b)Relationship to
			 State and local lawNothing in this Act limits, denies, amends,
			 modifies, or repeals any rights under existing law, of any State, territory, or
			 possession of the United States, or any political subdivision thereof, to
			 regulate any antifouling system. Compliance with the requirements of a State,
			 territory, or possession of the United States, or political subdivision thereof
			 related to antifouling paint or any other antifouling system does not relieve
			 any person of the obligation to comply with this Act.
				408.RepealThe Organotin Antifouling Paint Control Act
			 of 1988 (33 U.S.C.
			 2401 et seq.) is repealed.
			
	
		
			Passed the House of
			 Representatives November 17, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
